t c memo united_states tax_court amtlu s rothhammer formerly amilu s martin petitioner and alfred j martin jr intervenor v commissioner of internal revenue respondent docket no filed date patricia tucker for movant alfred j martin jr anne w durning for respondent memorandum opinion colvin judge this matter is before the court on alfred j martin jr ’s martin ’ motion for litigation costs under section ' alfred j martin jr martin is no longer a petitioner because in martin v commissioner tcmemo_2000_187 we held that we lacked jurisdiction as to him because he did not authorize or ratify the filing of the petition in this case despite this we have jurisdiction to decide martin’s claim for litigation costs see 88_tc_1036 - - and rule after concessions the sole issue for decision is whether respondent's position in the underlying proceeding was substantially justified we hold that it was thus martin is not entitled to an award of litigation costs the parties submitted memoranda and affidavits supporting their positions we decide the motion based on those memoranda and affidavits neither party requested a hearing we conclude that a hearing is not necessary to decide this motion see rule a background a petitioner and martin petitioner amilu s rothhammer rothhammer formerly amilu s martin lived in colorado springs colorado and martin lived in suffolk virginia when the petition was filed rothhammer and martin invested in the elektra hemisphere tax_shelter in the early 1980's and deducted amounts based on those investments section references are to the internal_revenue_code in effect for the years in issue references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings which commenced after date a proceeding under sec_7430 commences when the petition is filed see 108_tc_430 the petition was filed on date the amendments to sec_7430 made by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 do not apply here because they are first effective for proceedings commencing after date rule references are to the tax_court rules_of_practice and procedure - b martin v commissioner tcmemo_2000_187 in respondent issued a notice_of_deficiency to martin denying his elektra hemisphere deductions for and and determining a deficiency respondent also issued a notice_of_deficiency to rothhammer for and another for denying her elektra hemisphere deductions for those years attorney robert bergman bergman filed a petition on behalf of martin and rothhammer in docket no attorney jeffrey berg berg who was a member of bergman’s law firm entered his appearance in docket no in date in respondent issued a notice_of_deficiency to martin and a second one to rothhammer denying their elektra hemisphere deductions for berg signed and filed a petition in this case docket no in rothhammer’s and martin’s name berg attached rothhammer’s but not martin’s notice_of_deficiency to the petition martin contended that the petition was invalid as to him because he did not authorize or ratify the filing of the petition respondent contended that the petition was valid as to martin because he authorized berg to sign and file the petition amilu rothhammer was dismissed from docket no on date for lack of jurisdiction because she and martin had filed separate petitions disputing deficiencies for and jeffrey berg was allowed to withdraw as counsel in docket no on date q4e- or ratified the filing of the petition respondent’s contention that martin authorized or ratified the filing of the petition was based on the following facts attorney berg signed the petition on martin’s behalf correspondence to and from martin referred to docket no rothhammer and martin had a case involving elektra hemisphere for other years and berg and his law firm had filed many petitions on behalf of elektra hemisphere investors see martin v commissioner tcmemo_2000_187 discussion a motion for litigation costs generally a taxpayer who has substantially prevailed ina tax_court proceeding may be awarded reasonable_litigation_costs see sec_7430 c to be entitled to an award the taxpayer must exhaust administrative remedies see sec_7430 respondent concedes that martin meets this requirement establish that the position_of_the_united_states was not substantially justified see sec_7430 a the parties dispute whether martin meets this requirement substantially prevail with respect to the amount in controversy see sec_7430 a i respondent concedes that martin substantially prevailed - - have net_worth for individuals that does not exceed dollar_figure million see sec_7430 a u s c sec d b respondent concedes that martin meets this requirement show that the taxpayer did not unreasonably protract the proceedings see sec_7430 respondent concedes that martin meets this requirement establish that the amount of costs and attorney's_fees claimed by the taxpayer is reasonable see sec_7430 c respondent agrees that the amounts martin claimed are reasonable except for certain costs respondent contends are unsubstantiated a taxpayer has the burden of proving that he or she meets each of these reguirements before the court may award litigation costs under sec_7430 see rule e 985_f2d_1315 5th cir 92_tc_192 affd 905_f2d_241 8th cir thus to prevail martin must show that respondent's position that the petition was valid as to martin was not substantially justified if martin meets this requirement he must also show that the amount of costs and attorney’s fees that he claimed is reasonable b position_of_the_united_states and the substantially justified standard respondent contended in martin v commissioner supra that the petition was valid as to martin because he authorized berg to sign and file the petition to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see 487_us_552 748_f2d_1011 5th cir 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir for a position to be substantially justified there must be substantial evidence to support it see pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes a case does not establish that a taxpayer is entitled to an award of reasonable litigation and administrative costs see 991_f2d_359 7th cir 975_f2d_1150 5th cir 92_tc_760 however it is a factor to be considered see 931_f2d_1044 5th cir powers v commissioner supra pincite - jj - c whether respondent's position was substantially justified reasonable basis in law we first decide whether respondent had a reasonable basis in law for the contention that the petition was valid as to martin respondent cites rule b osborn v united_states bank u s wheat and 73_tc_639 for the proposition that an attorney who signs a petition is presumed to have authority to do so and that berg’s signature is his representation that he was authorized to represent martin rule b states in pertinent part that the signature of counsel also constitutes a representation by counsel that counsel is authorized to represent the party or parties on whose behalf the pleading is filed martin does not contend that respondent lacked a basis in law for the contention that berg was authorized to file the petition for martin we conclude that respondent had a reasonable basis in law for contending that berg was authorized to file the petition on martin’s behalf reasonable basis in fact we next decide whether respondent had a reasonable basis in fact to contend that the petition was valid as to martin when respondent filed the answer in this case respondent knew that berg was an attorney and that he had signed the petition for rothhammer and martin respondent also knew that bergman had --- - filed a similar petition for rothhammer and martin for other years and that berg had been their attorney in that case and that berg and his law firm had filed similar petitions for many other taxpayers it was reasonable for respondent to believe that martin had authorized berg to file the petition for martin martin’s counsel told respondent’s counsel in date that martin had not authorized or ratified the filing of the petition in this case respondent’s counsel spoke to berg in date and received subpoenaed documents from berg’s law firm in date the documents appeared to be contrary to martin’s position because they included the docket number for this case we conclude that respondent had a reasonable basis in fact for the position that the petition was valid as to martin on grounds that berg was authorized to sign the petition for martin martin’s contentions martin contends that respondent’s position was not substantially justified because berg did not attach to the petition a copy of the notice_of_deficiency sent to martin martin contends that this violates rule b and as a result that we lack jurisdiction over him we disagree rule b states that a copy of the notice_of_deficiency shall be attached to the petition however failure to attach to the petition a copy of a notice_of_deficiency does not deprive this court of jurisdiction see eg secunda v commissioner tcmemo_1977_185 martin contends that 90_tc_142 and 48_tc_918 establish that we lack jurisdiction we disagree in those cases after the 90-day period for filing a petition expired motions were filed to amend the petitions to contest deficiencies for taxpayers or tax years omitted from the original petitions the instant case is distinguishable because here the petition stated that martin contested the deficiency that resulted from his and rothhammer’s investment in elektra hemisphere which was the same deficiency described in the notice_of_deficiency sent to rothhammer and attached to the original petition we conclude that neither rule b nor the cases cited by martin establish that respondent’s position was not substantially justified because a copy of the notice_of_deficiency sent to him was not attached to the petition conclusion respondent had a reasonable basis in law and fact for the position that martin authorized berg to sign and file the petition on his behalf when respondent filed the answer and throughout the judicial proceeding we need not decide whether the number of hours billed by martin’s counsel and accountant and martin’s other litigation continued -- - we conclude that respondent’s position that the petition was valid as to martin was substantially justified to reflect the foregoing an appropriate order will be issued denying martin’s motion for an award of litigation costs continued costs were reasonable in light of our conclusion that respondent’s position was substantially justified
